PER CURIAM.
We reject the defendant’s first two points on appeal on the authority of State v. DiGuilio, 491 So.2d 1129 (Fla.1986); Palmes v. State, 397 So.2d 648, 653 (Fla.), cert. denied, 454 U.S. 882, 102 S.Ct. 369, 70 L.Ed.2d 195 (1981); Ross v. State, 386 So.2d 1191 (Fla.1980); Castor v. State, 365 So.2d 701 (Fla.1978). However, we reverse his conviction on the charge of possession of a firearm in the commission of a felony on the authority of Jones v. State, 547 So.2d 1278 (Fla. 3d DCA 1989). As in Jones and Reddick v. State, 554 So.2d 564 (Fla. 3d DCA 1989), we certify conflict with Harper v. State, 537 So.2d 1131 (Fla. 1st DCA 1989).
In all other respects, the defendant’s convictions and corresponding sentences are hereby affirmed.